Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 3rd, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” 

	The following ground(s) of rejection are applicable to the appealed claims:

Claims 1-3, 5-6, 9, 11, 12, 16, 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al (“To Better Stand on the Shoulder of Giants”, JCDL’12, June 10-14, 2012, Washington, DC, pp. 1-10), hereinafter referred to as Yan, in view of Dey et al. (“Obtaining Technology Insights from Large and Heterogeneous Document Collections”, 2014 IEEE/WIC/ACM International Joint Conferences on Web Intelligence (WI) and Intelligent Agent Technologies (IAT), 2014, pp. 102-109), hereinafter referred to as Dey.

In regard to claim 1, Yan teaches a prominence predictor system comprising one or more computing devices configured to: in response to an attribute extracted from input received by the one or more computing devices;([p. 2, Section 3.1, p. 7, Section 4.1, Figure 2], … our goal is to learn a predictive function f to predict the citation counts of an article d …, When presented with new coming articles, the system can only predict possible future citations based on the patterns it has previously observed …; wherein a computer-based system receives and processes articles in order to predict future citations such that any article, or any portion/topic/word of that article, to which this analytical framework is applied is also an extracted attribute.);  determine a set of indicators and context data, extracted from an existing document set comprising documents (i) semantically related to the attribute and (ii) published over a time interval beginning prior to and ending on or before a date; ([p. 3, Section 3.1, pp. 3-6, Sections 3.2-3.4,  p. 7, Section 4.1, Figure 2], All features in consideration (except for temporal information which is special …) can be grouped into three facets: 1 paper contents, 2 author expertise, and 3 venue impact., Contents Feature Definition … Author Feature Definition … Venue Feature Definition...., To predict the citation counts after one year, we randomly take 10,000 papers from the literature collection from Year 2009 as the test set, and another random 10,000 papers from the Year 2009 as the development set… When predicting articles published in Year 2009, all the articles up through Year 2008 are processed, and only the articles from the Year 2009 are available (as test set).,; wherein the set of data used to train the system for making future predictions are articles published before 2009  and wherein the predictive framework is unified, accounting for paper content such as topics which is a semantic association with the document/attribute being analyzed and accounting for context information such as author expertise and venue impact, among others.);  wherein the context data comprises one or more of contributor data, publication data, institution data;  ([pp. 3-6, Sections 3.2-3.4], Contents Feature Definition … Author Feature Definition … Venue Feature Definition....; wherein the context data includes contributor data such as author rank, productivity, H-index of author, past influence of authors, authority, versatility, and sociality; publication data such as past influence of venues, venue rank, venue centrality, and diversity.);  
using the set of indicators and the context data and one or more statistical modeling techniques, produce a set of topic distributions that includes a term distribution and at least one …context distribution;  ([p. 3, Section 3.2.1, p. 5, Section 3.3.7, Figure 2, Figure 3], We empirically train a 100-topic models and obtain the probability distribution over topics assigned to a literature article d, i.e., p(topic_i|d) … we distribute the influence of the article … according to the topic distribution ...; … to measure the topical breadth of an article, we calculate the entropy of the document’s topic distribution …; To measure the topical breadth of an author a, namely versatility, we calculate the entropy of the author’s topic distribution …. Where p(topic_i|a)= … <equation 14>… ; wherein the system predicts future citations based a set of factors, several of which depend explicitly on the topic distribution such as the topic rank, article diversity, and author versatility, the latter of which explicitly forms a context-related topic distribution over a set/distribution of articles which were published by the author for a set of topics and wherein a CART model partitions the feature space so as to organize the importance of these features in a successive hierarchical decision tree.);  … create and output a model that weights prominence of the attribute in the existing document set in accordance with the set of topic distributions; John Byrnes et al - GAU 4172 (Kulp)Docket No.: 60463-0090 ([p. 3, Section 3.1, p. 6, Section 3.6, p. 7, Section 4.2, Figure 2], The optimal predictive function F … becomes … <equation 6>; Predictive Models … Gaussian Process Regression … CART Model.;  We implement the following citation prediction algorithms … KNN … LR … SVR … CART … GPR…; wherein CART and Gaussian Process Regression are used, along with various baseline methods such as KNN, Linear Regression, and Support Vector Regression, are used to form diverse models which weight the importance of the various features derived from the document data set, including context-related topic distributions such as author versatility to predict the future prominence of an article in the form of number of future citations and wherein it is noted that the CART model elucidates the contextual significance further through its hierarchical decision tree structure.); use the model to determine a future prominence of the attribute in a future document set that does not currently exist; ([p. 2, Section 3.1, pp. 6-7, Section 4.1],  Given a set of articles … our goal is to learn a predictive function … to predict the influence of an article d after a given time period delta t … <equation 2>; ; wherein various models, such as CART and GPR, predict the future prominence of an attribute/document in the form of future citations in documents that occur after the date associated with the documents in the training set and therefore did not exist at the time these documents were published.);   in response to the input, output content relating to the future prominence for … presentation to a user of the one or more computing devices.  ([Abstract, Tables 1-3, Figures 2, 4, and 5], The system takes a series of features of a particular publication as input and produces as output the estimated citation counts of that article after a given time period.; wherein system generates output which predicts the future citations of a document to the user/analyst such as shown in Figure 4, including content information used to perform additional analysis as shown in Tables 1-3 and Figure 5.)
However, Yan does not explicitly teach …a  set of topic distributions that includes a term distribution and at least one term-context distribution; wherein the term distribution is indicative of, for a term extracted from the existing document set, a number of occurrences of the term, across the existing document set, in a topic of a set of topics, the set of topics arranged to disambiguate meanings of terms, a term occurrence assigned to exactly one topic; wherein the term-context distribution is indicative of, for a particular item of context data, a number of term occurrences in a topic of the set of topics … presentation to a user. In other words, although Yan teaches the use of LDA to compute a topic distribution which is the associated prevalence of a topic/term across a set of documents, he uses this to determine the most significant topics in general and although Yan also teaches a contextualization of this topic distribution according to author, he does not teach the specifics of LDA and does not explicitly contextualize the application of the LDA to an contextualized set of documents (that is, the term distribution itself is not contextualized). 
However, Dey, in the analogous environment of generating insights into emerging trends, teaches …a  set of topic distributions that includes a term distribution and at least one term-context distribution; ([Abstract, p. 105, Section IIID, p. 103, Section I], In this paper, we present our work on automated topical analysis and insight generation from large heterogeneous text collections of publications and patents. …We have also presented methods for generating insights about emerging and popular trends in research along with contextual differences between academic research and patenting profiles., We have implemented the distributed version of LDA for topic extraction., Query context can be further broken down into “publication context” and “patent application context” by restricting the underlying collection to publications or patents respectively.,  wherein LDA topical analysis, which includes a term-topic distribution, is contextualized according to, for example, publication context.) wherein the term distribution is indicative of, for a term extracted from the existing document set, a number of occurrences of the term, across the existing document set, in a topic of a set of topics, the set of topics arranged to disambiguate meanings of terms, a term occurrence assigned to exactly one topic; ([p. 105, Section IIID, p. 105, Section IVA, p. 106, Section IVB], We have implemented the distributed version of LDA for topic extraction., The generative process associated with LDA that we follow to extract year-wise extraction of topics is summarized in algorithm ExtractTopics(y), where y is a given year… Algorithm:ExtractTopics(y)… b) Choose a word w from a topic distribution p(w|zw,ψ), a multinomial over words given the topic…Output T … Each topic … is represented by a collection of word – probability pairs …,  To make large scientific collections more comprehensible, we propose the use of ngrams to represent topics. These n-grams are extracted from the documents that are associated to the topic as explained in the earlier section. The n-grams are extracted after stop-word removal. Equation 1 presents a weighing function for a phrase p within a collection D, given by … where Ƒ is frequency of p in D and τ denotes the number of documents in D that contain p., wherein topical analysis in the form of LDA is applied to a set of documents to determine a set of  topic distributions each of which is the probability/frequency of occurrence of a term/word/ngram/phrase for a given topic, which performs a topic-specific disambiguation of the meaning of the word/term by virtue of its association with a particular topic through the LDA topic generative process.) wherein the term-context distribution is indicative of, for a particular item of context data, a number of term occurrences in a topic of the set of topics ([p. 103, Section I, p. 108, Section V, Figure 1, Figure 8], Query context can be further broken down into “publication context” and “patent application context” by restricting the underlying collection to publications or patents respectively. … Context generation can also be dynamically restricted to different sub-sets through chosen facets like source of publication, company etc., Context is defined in terms of topical phrases that co-occur along with a query term across documents. It is dynamically generated using the frequencies of the n-gram phrases present in the documents returned by the search engine as a result of the query. Given a query q, the search engine retrieves a set of documents D that are relevant to the query q. Each document d ∈ D is assigned to all topics within a single time-period with probability P(t|d) during the generative process, where t is a topic in year y. … For each phrase p associated to retrieved documents D with respect to query q, contextual weight of p with respect to query q, denoted by Cq(P), is calculated as follows: <equation 4>, wherein the LDA topic-word distribution generative process is contextualized by the query such that only those documents pertinent to the query undergo this topic analysis and wherein the contextualization may be across publication context and patent context as well as across Author, Journal, and Company contexts as shown in Figure 1.) … interactive presentation to a user ….([p. 104, Section III, p. 105, Section IIID, Figures 4-9], The information retrieval and analytics unit is visualized as a storehouse of various analytical technologies like trends detection engine, context generation and evolution engine etc. Users interact with the system through an interactive user interface. The query-processor interacts with analytical and interaction units to capture necessary query and retrieve information., The context evolution engine generates the context of the query on the fly to present the user with a summarized view of the retrieved documents.; wherein an interactive user interface allows users to perform query-based trend analysis using a system that performs contextual topic extraction and analysis and presents results and summarized views of the retrieved documents).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Dey to have performed contextual topic word distribution analysis to determine contextual trends discernible from the semantics of text documents for contextual trend analyses. The modification would have been obvious because one of ordinary skill would have been motivated to contextualize trends across pertinent facets to provide researchers insight into how a domain has evolved based on particular key technologies or particular participants in those technologies and to facilitate useful and efficient predictions of future prominence of topics or articles by enabling an analyst to perform queries of interest ([p. 103, Section I, pp. 108-109, Section VI, p. 105, Section IID, Figure 1]).
  
In regard to claim 2, rejection of claim 1 is incorporated and Yan further teaches using a prediction type to select the set of indicators; wherein: the attribute is associated with a feature extracted from at least one document of the existing document set, the attribute having a number of characteristics including an observed count of occurrences of the attribute in the existing document set, and the prediction type comprises a predicted count of occurrences of the attribute in the future document set based at least in part on the observed count of occurrences of the attribute in the existing document set ([p. 3, Section 3.2.1, p. 5, Section 3.3.7, Figure 2, Figure 3], We empirically train a 100-topic models and obtain the probability distribution over topics assigned to a literature article d, i.e., p(topic_i|d) … we distribute the influence of the article … according to the topic distribution ...; … to measure the topical breadth of an article, we calculate the entropy of the document’s topic distribution …; To measure the topical breadth of an author a, namely versatility, we calculate the entropy of the author’s topic distribution …. Where p(topic_i|a)= … <equation 14>… ; wherein the system predicts future citations of an article/attribute based a set of factors/features which are associated with that document, and which are directly associated with an observed occurrence of that feature in the given document set, such as the number of citations associated with a topic, the enumerative entropy of the occurrence of a topic across a given author’s publications, the co-author enumeration in the feature of sociality, the number of published papers in the measure of productivity, the enumerative entropy measure of diversity across topics, the term frequency as used in novelty computation, the topic frequency for topic rank, and various other similarly quantifiable metrics such as H-index, Author Rank, Productivity, etc.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Dey for the same reasons as pointed out for claim 1.

In regard to claim 3, rejection of claim 1 is incorporated and Yan further teaches wherein the set of indicators includes a particular set of observable indicators having observed data extracted from the existing document set and a particular set of derived indicators having derived data learned from the existing document set, the derived data being semantically determined from the observable data through the use of machine learning techniques.  ([pp. 3-6, Sections 3.2-3.5], We utilize the unsupervised Latent Dirichlet Allocation to discover topics for our corpus … We empirically train a 100-topic models on our corpus – the top words for a few of the same topics are shown in Table 1.; wherein all features are extracted from the existing data set such that some of the features are explicitly derived from document data set using semantic machine learning techniques, such as Latent Dirichlet Allocation, in the determination of topic distribution derived from the set of extracted words which are observables as well,  which are used in the computations of topic rank, diversity, and versatility; wherein the novelty metric is also a semantically derived indicator since it is based upon a computation of semantic similarity based upon Kullback-Leibler divergence; and wherein other metrics, such as author rank, authority, etc are non-semantic observable indicators extracted from the existing document set.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Dey for the same reasons as pointed out for claim 1.

In regard to claim 5, rejection of claim 1 is incorporated and Yan further teaches wherein indicators of the set of indicators include static features having a single nominal  value and dynamic features having data that changes as a function over time ([p. 6, Section 3.5], For the growing effect analysis, we create another dataset constituted by literature of recent N years only, namely RData. Now we have two datasets: RData and the full dataset by literature of all years (FData) … For simplicity, we use the traditional decay function for the temporal dimension … In all we have 32 features to predict future citation counts … including full-feature and recent-feature.; wherein static features corresponding to “full-feature” variables are formed across the full temporal extent of the document data set and wherein dynamic features are represented by the recent-feature data set to capture the temporal evolution of that feature which is also captured in a decayed influence formulation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Dey for the same reasons as pointed out for claim 1.

In regard to claim 6, rejection of claim 2 is incorporated and Yan further teaches wherein to … present content further includes to determine the content output by the output devices based on the selected prediction type and the selected set of indicators used to determine the estimated future prominence, wherein the selected set of indicators are used to structure the content presented.  ([Abstract, Tables 1-3, Figures 2, 4, and 5, p. 8, Section 4.4, p. 7, Section 4.3], The system takes a series of features of a particular publication as input and produces as output the estimated citation counts of that article after a given time period.; We also conduct to a detailed experiment on all separate features in Table 3, and the visualization is presented in Figure 5.; wherein system generates output which predicts the future citations of a document to the user/analyst such as shown in Figure 4, including content information used to perform additional analysis as shown in Tables 1-3 and Figure 5 such that Figure 5 in particular presents a visualization of the significance (as deduced from the R^2 coefficient of determination) of each of the indicators in the set of indicators on the predicted number of citations, which is the prediction type.)
However, Yan does not teach that the output of the content is in the form of an interactive presentation to a user.
However, Dey, in the analogous environment of generating insights into emerging trends, teaches … interactive presentation to a user ….([p. 104, Section III, p. 105, Section IIID, Figures 4-9], The information retrieval and analytics unit is visualized as a storehouse of various analytical technologies like trends detection engine, context generation and evolution engine etc. Users interact with the system through an interactive user interface. The query-processor interacts with analytical and interaction units to capture necessary query and retrieve information., The context evolution engine generates the context of the query on the fly to present the user with a summarized view of the retrieved documents.; wherein an interactive user interface allows users to perform query-based trend analysis using a system that performs contextual topic extraction and analysis and presents results and summarized views of the retrieved documents).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Dey to have provided an interactive user interface for enabling user-driven contextual trend analyses. The modification would have been obvious because one of ordinary skill would have been motivated to enabling an analyst to perform queries of interest in the analysis of contextualized topic trends/future topic prominence  across pertinent facets to provide the analysist insight into how a domain has evolved based on particular key technologies or particular participants in those technologies through useful ([p. 103, Section I, pp. 108-109, Section VI, p. 105, Section IID, Figure 1]).

In regard to claim 9, rejection of claim 2 is incorporated and Yan further teaches wherein the prediction types include at least one of the following: a number of occurrences of the attribute in the future document set, a number of citations in the future document set to a document in the existing document set, a geospatial distribution of occurrences of the attribute in the Docket No.: 60463-0090future document set, a number of times the attribute is published in the future document set, and/or the number of patents issued in the future document set. ([p. 2, Section 3.1, pp. 6-7, Section 4.1],  Given a set of articles … our goal is to learn a predictive function … to predict the influence of an article d after a given time period delta t … <equation 2>; ; wherein various models, such as CART and GPR, predict the future prominence of an attribute/document in the form of future citation counts in documents that occur after the date associated with the documents in the training set and therefore did not exist at the time these documents were published.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Dey for the same reasons as pointed out for claim 1.

Claim 11 is also rejected because it just a method implementation of the same subject matter of claim 1 which can be found in Yan and Dey.

In regard to claim 12,  the rejection of claim 11 is incorporated, and Yan further teaches wherein selecting the set of indicators further includes selecting one indicator based on how predictive the selected indicator is of the prediction type and based on how much information the selected indicator conveys about the existing document set  ([pp. 7-9, Sections 4.4-4.6,  Tables 1-5, Figure 5],  We then examine the different aspects of feature groups: paper content, author expertise, and venue impact in Table 2. Author expertise is proved to be the most influential feature group … Papers from prestigious venues are likely to be highly cited … We also conduct to a detailed experiment on all separate features in Table 3, and the visualization is presented in Figure 5 … ; wherein the significance of individual features/ indicators on the predictive performance of various regression models is analyzed which involves a selection of individual features to perform the prediction but also the determination of the most effective features in the analysis such as summarized in Table 3 and in Figure 5.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of Dey for the same reasons as pointed out for claim 11.

Claim 14 is also rejected because it just a computer readable memory implementation of the same subject matter of claim 1 which can be found in Yan and Dey.

Claim 18/14 is also rejected because it just a computer readable memory implementation of the same subject matter of claim 2/1 which can be found in Yan and Dey.

Claim 19/14 is also rejected because it just a computer readable memory implementation of the same subject matter of claim 3/1 which can be found in Yan and Dey.

Claim 20/14 is also rejected because it just a computer readable memory implementation of the same subject matter of claim 5/1 which can be found in Yan and Dey.

Claims 4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Dey, and in further view of Bi Chen (“Topic Oriented Evolution and Sentiment Analysis”, PHD Dissertation, Pennsylvania State University, 2011, pp 1-137), hereinafter referred to as Chen.

In regard to claim 4, rejection of claim 1 is incorporated and Yan does not further teach wherein the one or more computing devices are further configured to determine a sentiment parameter for the attribute when the attribute is a term extracted from the documents of the existing document set, the sentiment parameter is indicative of whether an author of the term in the documents of the existing document set liked or disliked the attribute, the sentiment parameter being determined by analyzing each sentence containing the term in the existing set of documents.  Yan does not evaluate the sentiment associated with topics in each document. Dey does not teach a sentiment determination through syntactic analysis of each sentence.
However, Chen, in the analogous art of predicting topic trends using contextual topic distributions, teaches wherein the one or more computing devices are further configured to determine a sentiment parameter for the attribute when the attribute is a term extracted from the documents of the existing document set, the sentiment parameter is indicative of whether an author of the term in the documents of the existing document set liked or disliked the attribute, the sentiment parameter being determined by analyzing each sentence containing the term in the existing set of documents.  ([pp. 22-24, Section 2.3.3, pp. 60-61, Section 5.2, pp. 71-76, Section 5.5, pp. 82-85, Section 6.3.1, Chapter 7, pp. 99-116], 1) Our proposed model identifies topics and associations between topics words and opinion words simultaneously, and 2) our approach does not require topic, product aspect sets and opinion word sets to be manually defined in advance…,  The goal is to classify each unlabeled sentence … as one of sentiment (positive, negative, or none) ; wherein the sentiment associated with topic words in a document and opinion words in that document is deduced using aspect-level sentiment analysis such that the resultant sentiment is an indication of the sentiment expressed by the writer at a sentence-level granularity and wherein the sentiment parameter is a topic-specific or aspect-specific metric of the opinion of the writer such as may, for instance be used to in an opinion scoring function.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan and Dey to incorporate the teachings of Chen to apply fine-grained syntactic analysis at the level of individual sentences to decipher the opinion and, hence, sentiment of the author about particular topics. The modification would have been obvious because one of ordinary skill would have been motivated to a more precise measure of the opinion of the author with respect to the topics and features used to form the topic profiles that would have been useful in identifying the relevance of the sentiment-dependent features in predicting the topic activity ([Chen, pp. 76-78, Section 5.6, pp. 96-98, Section 6.4-6.5, p. 116, Section 7.5]).  

Claim 13/11 is also rejected because it just a method implementation of the same subject matter of claim 4/1 which can be found in Yan, Dey, and Chen.

Claim 15/14 is also rejected because it just a computer readable memory implementation of the same subject matter of claim 4/1 which can be found in Yan, Dey, and Chen.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan, in view of Dey, and in further view of Duchon et al. (US20100280985), hereinafter referred to as Duchon.

In regard to claim 7, the rejection of claim 1 is incorporated and Yan and Dey do not further teach wherein the one or more computing devices are further configured to predict whether the estimated future prominence of the attribute will exceed a prominence threshold.  Yan forms an “exact citation count” prediction (p. 2, Section 2) without including an additional threshold valuation to asses a level of prominence. Dey does not apply thresholds to trends.
However, Duchon, in the analogous environment of automatically predicting future topics through machine learning teaches wherein the one or more computing devices are further configured to predict whether the estimated future prominence of the attribute will exceed a prominence threshold …. ([0130], The alerter could alert him/her/others to a topic activity predicted to be greater than some threshold at some near-term future point….; wherein, in the testing of the prediction scheme, if the likelihood of an attribute in the form of a future topic exceeds a threshold based upon its predicted future activity, an “alert” is sent to the user). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan and Dey to incorporate the teachings of Duchon to have provide a notification to the user if the predicted prominence of an attribute, document or topic, exceeds a predetermined threshold. The modification would have been obvious because one of ordinary skill would have been motivated to facilitate useful and efficient predictions of future prominence of topics or articles by enabling an analyst both to perform queries of interest and to receive a notification when the predicted prominence of a topic or feature exceeds a threshold of interest ([0016, 0004, 0106, 0125, 0138]).

Claim 16/14 is also rejected because it just a computer readable memory implementation of the same subject matter of claim 7/1 which can be found in Yan, Dey, and Duchon.


Claims 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Dey, and in further view of Yu et al (“The research collaboration in Chinese cardiology and cardiovasology field”, Information Journal of Cardiology, Vol 167 (2013), pp 786-791), hereinafter referred to as Yu.

In regard to claim 8, the rejection of claim 1 is incorporated and Yan further teaches wherein the estimated future prominence includes data indicative of (i) the future prominence of the attribute over time; ([p. 3, Section 3.1, pp. 3-6, Sections 3.2-3.4,  p. 7, Section 4.1, Figure 4], All features in consideration (except for temporal information which is special …) can be grouped into three facets: 1 paper contents, 2 author expertise, and 3 venue impact., Contents Feature Definition … Author Feature Definition … Venue Feature Definition...., To predict the citation counts after one year, we randomly take 10,000 papers from the literature collection from Year 2009 as the test set, and another random 10,000 papers from the Year 2009 as the development set… When predicting articles published in Year 2009, all the articles up through Year 2008 are processed, and only the articles from the Year 2009 are available (as test set).; wherein scatter plots of predicted future citation counts are shown in Figure 4 for forecasts over 5 and 10 year. )
However, Yan does not teach and (ii) the future prominence of the attribute over a geospatial distribution.  Although Yan teaches the usage of a sociality metric formed from a co-authorship graph to “discover research communities” (p. 5, Section 3.3.5), he does not explicitly relate the research communities to different geospatial regions.  Likewise, Dey does not teach a prediction of trends based upon geospatial region.
However, Yu, in an analogous environment of applying collaborative analysis to medical research, teaches wherein the estimated future prominence includes data indicative of … (ii) the future prominence of the attribute over a geospatial distribution ([Yu Figure 3, p. 787, Section 2.2, page 788, section 3.2, page 787], The vertex size is proportional to the sum of the co-author values within one region, while thickness of the line represents the sum of co-author values between two regions., wherein the social network analysis is expanded to account for region-specific collaboration patterns, thereby forming a geospatial collaboration model that represents a spatial network based on co-authorship of documents that consists of nodes that are assigned a value depending on the number of co-authors attributed to that region and vertices each of which is assigned a thickness/value depending upon the number of co-authorships shared between those regions and wherein this analysis is used to evaluate trends in the evolution collaboration patterns and topics).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan and Dey to incorporate the teachings of Yu to include geospatial collaboration patterns in a sociality metric used to predict future citations.  The modification would have been obvious because one of ordinary skill would have been motivated to capture the predictive power of geo-spatially sensitive co-authorship-based collaboration sociality models on topic evolution particularly when those topics are dependent upon geospatial author collaboration patterns (Yu, pp. 787-790, Section 3, page 790, Section 4).  

In regard to claim 10, rejection of claim 1 is incorporated, and Yan and Dey do not teach wherein the one or more computing devices are further configured to: generate a geospatial model by dividing a geospatial area into a plurality regions; weight the connectedness between regions based on the number of documents co- authored by individuals from the regions; and determine a geospatial distribution of the attribute based on the occurrences of the attribute in each geospatial region and the connectedness between geospatial regions.    Although Yan uses the number of co-authors as a metric of sociality, the predictive importance of which is weighted through various regression analysis models, he does not associate this with geospatial regions. Likewise, Dey does not teach a prediction of trends based upon geospatial region.
However, Yu, in an analogous environment of applying collaborative analysis to medical research, teaches wherein the one or more computing devices are further configured to: generate a geospatial model by dividing a geospatial area into a plurality regions ([Yu Figure 3, page 788, p. 787, Section 3.2],Fig. 3 illustrated the research collaboration among the 34 administrative divisions (region) in china.; wherein a geospatial collaboration model is constructed across a set of 34 distinct regions of China);  -45-Docket No. SRI-US-7266-2/55434-244894 weight the connectedness between regions based on the number of documents co- authored by individuals from the regions ([Yu Figure 3, page 788, section 3.2, page 787], The vertex size is proportional to the sum of the co-author values within one region, while thickness of the line represents the sum of co-author values between two regions., wherein the geospatial collaboration model shows a spatial network based on co-authorship of documents that consists of nodes that are assigned a value depending on the number of co-authors attributed to that region and vertices each of which is assigned a thickness/value depending upon the number of co-authorships shared between those regions); and determine a geospatial distribution of the attribute based on the occurrences of the attribute in each geospatial region and the connectedness between geospatial regions ([Yu, Figure 7 and table 3 ,page 790, section 3.5], We graphed the cooccurrence of relationships among the high-frequency keywords … The size of vertices is proportional to the occurrence frequencies. The thickness of the lines indicates the strength of connection between two keywords.; wherein the frequency of the occurrence of attributes in the form of keywords associated with a medical condition is found in documents and their corresponding geospatial co-occurrence distribution through the collaboration network across regions is calculated with the results shown in Figure 7).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan and Dey to consider the geospatial distribution of topics in the prediction of the future activity of that topic.  Yu teaches the significance of a geospatial co-authorship network derived from scientific journals in characterizing pertinent topics in scientific advances such as in cardiovascular research [Yu, page 790, section 4].  He notes that the solution of complex problems necessitates collaboration and that geospatial co-authorship networks reveal patterns of stable collaboration as well as the regions or institutions that may form the core of the research on particular topics from which advances are most likely to emerge based upon the geospatial distribution of that topic [Yu, page 790, section 4].  In the light of the teachings of Yu, it would have been apparent to one of ordinary skill in the art to understand the relevance of geospatial co-authorship networks in predicting the appearance in future documents of topics that correspond to attributes of the data set such as advances in a particular field of science (Yu, page 790, section 4).  

Claim 17/14 is also rejected because it just a computer readable memory implementation of the same subject matter of claim 8/1 which can be found in Yan, Dey, and Yu.

(2)  Response to Argument

The Appellants begin the arguments (pp. 8-9 of the Appeal Brief) by asserting that “since Claim 1 does not recite ‘contextual topic word distribution analysis to determine contextual trends discernable from the semantics of text documents and to have provided an interactive user interface for enabling user-driven contextual trend analysis,’  the Office’s analysis is incorrect.” The Examiner respectfully disagrees, noting that there is no requirement that the claim language be reiterated or recited exactly in the rationale for combining references in a 35 USC 103 rejection. In an effort to clarify the rationale to combine Dey and Yan, the Examiner has modified the sentence to remove “have provided an interactive user interface … user-driven”. The Examiner intended those terms and phrases to contribute to the completeness of the characterization of the combination of Dey and Yan; however, those terms and phrases are not essential for the rationale for combination and have been removed to improve the clarity of the argument.  In addition, the examiner maintains that the 29 April 2020 Final Office Action addressed, on pages 6-8 of that office action, each and every claim limitation that is being attributed to Dey and maintains that the combination of Dey with Yan is proper while noting that Appellant has not provide any reason why it is not a proper combination.
The Appellant next argues (pp. 10-12 of the Appeal Brief) that “The Office has not accounted for the limitation “wherein the term distribution is indicative of for a term extracted from the existing document set, a number of occurrences of the term, across the existing document set in a topic of a set of topics, the set of topics arranged to disambiguate meanings of terms, a term occurrence assigned to exactly one topic.” The appellant’s argument consists of four sub-arguments that will be addressed individually as follows. 
The first sub-argument is that “Dey assigns documents, not term occurrences, to topics. 
The examiner respectfully disagrees. The Appellant appears to argue that the topic as disclosed in Dey are associated with documents but not with occurrences. However, Dey clearly teaches a “term occurrence” as is seen at least at line 5 of “Algorithm:Extract(Topicas(y)” on p. 105 at which a word w is identified in a document which is a word occurrence in that document. This algorithm at lines 5 and 6 further associate a set of word occurrences with a topic by determining a word probability distribution for a topic (p(w/t)). The association of a document to a topic does not preclude the association of word occurrences with a topic. 
The second sub-argument is that “Dey explicitly states that a document can be associated with multiple topics. In contrast, Claim 1 explicitly states that ‘a term occurrence [is] assigned to exactly one topic.’ Teaching that a document can be associated with multiple topics, as Dey does, is contrary to assigning a term occurrence to exactly one topic, as Claim 1 does.”
The examiner respectfully disagrees. The Appellant appears to argue that Dey cannot teach that a term occurrence may be assigned to exactly one topic because a document is associated with multiple topics. As pointed out in the first sub-argument, however, Dey does associate term occurrences with a topic. Moreover, Dey clearly does teach that each term occurrence is associated with exactly one topic because, as again seen on page 105 in “Algorithm:Extract(Topics(v)”, Dey assigns the word w to a single chosen topic t according to a probability distribution p(w/t). In other words, at any given iteration of Dey’s algorithm within the set of topics, the word occurrence is assigned to exactly one topic. 
The third sub-argument is that “Dey does not distinguish between ‘words’ and ‘word occurrences.’ … Dey does not mention anything about ‘number of occurrences’ of a word. 
The examiner respectfully disagrees. The Appellant appears to argue that Dey does not teach a “number of occurrences” occurrences of a word because he does not differentiate between a word and a word occurrence.  However, Dey clearly teaches a “number of occurrences” of a word because he teaches a probability distribution of words in a topic in which the distribution p(w/t) is an indication of a “number of occurrences” of any particular word associated with a topic. Also, there is clearly a distinction in Dey between the word itself and the number of occurrences because the word is not the same as the distribution or its presence or absence in the document. 
The fourth sub-argument is that “Dey does not describe assigning term occurrences to exactly one topic.” 
The examiner respectfully disagrees. As pointed out in the response to the second sub-argument, Dey clearly does teach that each term occurrence is associated with exactly one topic because, (with reference to page 105 in “Algorithm:Extract(Topics(v)”), Dey assigns the word w to a single chosen topic according to a probability distribution p(w/t) so that at any given iteration of Dey’s algorithm within the set of topics, the word occurrence is assigned to exactly one topic. Moreover, if the Appellant is implying a distinction between term occurrence and word occurrence, the Examiner contends that “word” and “term” convey the same meaning. 
The appellant next argues (pp. 12-13 of the Appeal Brief) that “The Office has not accounted for the limitation “wherein the term-context distribution is indicative of for a particular item of context data, a number of term occurrences in a topic of the set of topics. The appellant’s argument consists of three sub-arguments that will be addressed individually as follows. 
The first sub-argument is that “First, Dey assigns documents, not term occurrences, to topics. 
The examiner respectfully disagrees. As discussed previously, Dey clearly does teach the assignment of term occurrences to topic as is seen at least at line 5 of “Algorithm:Extract(Topicas(y)” on p. 105 at which a word w is identified in a document which is a word occurrence in that document. This algorithm, at lines 5 and 6, further associate a set of word occurrences with a topic by determining a word probability distribution for a topic (p(w/t)). The association of a document to a topic does not preclude the association of word occurrences with a topic. 
The second sub-argument is that “Dey does not distinguish between words and word occurrences. 
The examiner respectfully disagrees. As previously pointed out, Dey clearly teaches a “number of occurrences” of a word because he teaches a probability distribution of words in a topic in which the distribution p(w/t) is an indication of a “number of occurrences” of any particular word associated with a topic. Also, there is clearly a distinction in Dey between the word itself and the number of occurrences because the word is not the same as the distribution or its presence or absence in the document. 
The third sub-argument is that Dey says nothing about the use of term occurrences to create a term-context distribution. Dey’s algorithm does not create a term-context distribution that is indicative of, for a particular item of context data, a number of term occurrences in a topic of the set of topics. Dey’s process for assigning documents to topics does not assign term occurrences to topics as recited by Claim 1.
The examiner respectfully disagrees. The Appellant appears to argue that Dey does not create a term-context distribution using term occurrences in context data in which a term occurrence is assigned to topics. Dey (p. 108, Section V) clearly does determine a term-context distribution because he contextualizes the set of documents in the collection in any number of dimensions by restricting that set according to a query (Figure 1). Not only does Dey assign term occurrences to topics as previously pointed out, but he performs this operation over documents that have been contextualized according to the query (context data) so that the resultant term distribution (p(w/t)) is a term-context distribution. 
Appellant’s arguments regarding the dependent claims (pp. 13-14, Sections B, C, and D of the Appeal Brief) rely upon the inheritance of the argued limitations from the independent claims upon which they rely, and are thus unpersuasive.

For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        

Conferees:

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        


/Jason Cardone/
Primary Examiner




Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 4F45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 4F20(b) in effect on March 18, 2013.